 



Exhibit 10.20

     
 
  AGREEMENT OF LEASE  
BETWEEN:
  ATLANTIC CONSTRUCTION INC., a company duly incorporated under the law, herein
acting and represented by David Rosenberg, its President, hereunto duly
authorized as he declares,
 
   
 
  (hereinafter referred to as “Landlord”)
 
   
AND:
  WESCO DISTRIBUTION CANADA INC., a body politic and corporate, duly
incorporated under the Law, and having an office in the City of Pittsburgh,
State of Pennsylvania, U.S.A., located at Riverfront Center, herein acting and
represented by Roy W. Haley, its President and Chief Executive Officer duly
authorized as he declares, (hereinafter referred to as “Tenant”)

1.   DESCRIPTION AND LEASE OF PREMISES

     The Landlord in consideration of the rentals and other obligations of the
Tenant herein set forth, hereby leases to the Tenant, the latter accepting, the
location bearing civic number 1330 Trans Canada Highway, Dorval, Québec,
consisting of an area of approximately ninety-seven thousand (97,000) square
feet and the land upon which it is erected, the whole as outlined on the plan
hereto attached as Schedule “A” (hereinafter referred to as the “Leased
Premises”).
     The building containing the Leased Premises (hereinafter referred to as the
“Building”) is situated on the emplacement described in Schedule “B” hereto
attached.
     Landlord will within thirty (30) days after the occupation of the ‘Leased
Premises by the Tenant, furnish the latter with a certificate of its architect
attesting to the area of the Leased Premises. Said certificate shall be based on
outside measurements and shall be final and binding upon the parties hereto.

2.   TERM OF LEASE

     The Term of this Lease shall commence on August 1, 1994 and shall terminate
on the last day of July 1999 unless sooner terminated under the provisions
hereof (hereinafter referred to as the “Term”).

3.   USE OF PROPERTY

     Tenant covenants that the Leased Premises shall be used solely for the
purpose of office space and warehousing and for no other purpose. Storage shall
be permitted outside the Leased Premises on the Thirty-five thousand (35,000)
square feet of yard space on the south side of the Leased Premises during the
Term.



--------------------------------------------------------------------------------



 



2

Notwithstanding the foregoing, Landlord shall have the right to reclaim the yard
space without financial penalty on thirty (30) days written notice to the Tenant
of its need for the yard space. All such storage shall be in conformity with
municipal regulations.

4.   RENTAL ON NET RETURN BASIS

It is intended that the Base Rent provided for in this Lease shall be an
absolute net return to Landlord for the Term of this Lease, free of any and all
costs, expenses of any nature whatsoever, taxes and charges with respect to the
Leased Premises, other than any income or profit taxes which may be levied
against Landlord and any interest or amortization charges of Landlord in respect
of any hypothecs and except as otherwise herein stipulated.

5.   BASE RENT

     Subject to and under reserve of the terms and conditions contained in
Article 46.3 and Schedule D hereof, Tenant covenants and agrees to pay to
Landlord in lawful money of Canada without deduction, abatement or set off, an
annual Base Rent as follows:

  a)   During the first three (3) years of the Term a sum of Three hundred
fifteen thousand dollars ($315,000.00) payable in equal consecutive monthly
installments of Twenty-six thousand two hundred and fifty dollars ($26,250.00)
each;     b)   During the last two (2) years of the Term a sum of Three hundred
thirty-seven thousand five hundred dollars ($337,500.00) payable in equal
consecutive monthly installments of Twenty-eight thousand one hundred
twenty-five dollars ($28,125.00) each, the whole without deduction, abatement or
set-off and payable in advance on the first (1st) day of each month during the
Term, with the applicable Goods and Services Taxes and Québec Sales Taxes and
any other similar taxes which may be levied in the future by any governmental
authority (hereinafter referred to as the “Base Rent”).

     Such Base Rent has been calculated on an area of Ninety thousand (90,000)
square feet which area the parties irrevocably agree to use for the calculation
of Base Rent.
     The Base Rent and other charges as herein provided shall be paid to
Landlord and/or its nominee at the office of the Landlord, 7077 ave. du Parc,
Suite 600, Montréal, Québec H3N 1X7, or at such other place in Canada as shall
be designated by Landlord in writing to Tenant.
     Should the Tenant continue to occupy the Leased Premises after the expiry
of the Term without a written agreement, there shall be no tacit renewal and the
Tenant shall pay the Landlord Base Rent and other charges for the period of
occupancy as set out in this Lease plus fifty percent (50%) thereof, without
prejudice to such further damage claims as may be available to the Landlord
against the Tenant. However, the Tenant is not to have the right to such
occupancy beyond the expiry of the Term.

6.   ADDITIONAL RENTAL

Subject to and under reserve of the terms and conditions contained in
Article 46.3 and Schedule D hereof and without limiting the obligations of
Tenant, the Tenant shall pay its



--------------------------------------------------------------------------------



 



3

proportionate share of the following items, which Proportionate Share is the
product of the fraction of which the area of the Leased Premises is the
numerator and the total Leasable area of the Building is the Denominator
(hereinafter referred to as the “Proportionate Share”):
               a) Taxes
Within thirty (30) days of receipt by Tenant of proof of payment by the Landlord
and a written statement of the taxes set out in this paragraph the Tenant will
in each and every year during the term of this Lease pay to the Landlord,
whether they be special or general, its Proportionate Share of all property
taxes, municipal taxes, school taxes, surtax on non-residential immoveables,
ecclesiastical taxes, rates including local improvement rates, duties and
assessments and any tax on capital pertaining to the Leased Premises that may be
levied, rated, charged or assessed against the Building and/or all equipment and
facilities thereon or therein, and/or the land and appurtenant land on which the
Building is situated and/or any property on or in the Building owned or brought
thereon or therein by Landlord or Tenant, and their respective officers, agents,
employees, servants, visitors or licencees and/or Tenant in respect thereof,
whether such taxes, rates, duties or assessments are charged by a municipal,
school or any other body of competent jurisdiction. Upon payment by the Tenant
as provided for in this paragraph, the Landlord will pay and will indemnify and
keep indemnified the Tenant from and against any and every tax, rate, charge,
duty and assessment referred to in this paragraph with respect to the Building
and the lands appurtenant thereto.
The Tenant shall be solely responsible to pay its share of municipal surtaxes on
non-residential immoveables that may be levied, charged, rated or assessed
against the Building. Landlord may from time to time, or at any time, in its
reasonable discretion revise its method for charging for such surtax, based
either on the proportion allotted by the Municipality or based on the Tenant’s
Proportionate Share.
The foregoing taxes in respect of the first and last years of the Term shall be
adjusted between Landlord and Tenant.
               b) Other Expenses
The Tenant shall pay its Proportionate Share of:

  i)   the expense required to keep the exterior of the Leased Premises in good
order and condition and to keep the sidewalks, curbs, lawns and grounds in and
about the Leased Premises in good condition, clean and free of snow and ice and
properly landscaped.     ii)   the reasonable cost of all goods and services
furnished, employed or utilized in the operation, administration, maintenance,
repair, supervision and management of the Building and of the common areas;    
iii)   the salaries, wages and costs related to fringe benefits and pension plan
benefits of the employees of the Landlord exclusively engaged in the operation,
administration, maintenance, repair, supervision and management of the Building;



--------------------------------------------------------------------------------



 



4

  iv)   the reasonable cost of modifications, improvements and additions to the
Building and to the equipment thereof as well as the equipment or specialized
services necessary for the establishment, in the Building, of energy
conservation measures, when, in the opinion of the Landlord and the Tenant,
these costs are likely to reduce the operating expenses of the Building or
improve the welfare or the security of the tenants of the Building or when the
foregoing are required by law.     v)   the capital cost, reasonably calculated
according to a method of depreciation reasonably determined by the Landlord, of
work or of equipment required for the operation, administration, maintenance,
repair, supervision, management, modification or improvement of the Building or
the common areas or of energy conservation measures as well as interest as
hereinafter stipulated.     vi)   the reasonable expenses incurred to redo,
improve, modify or increase the insulation of the Building when, in the opinion
of an expert in such matters, such expenses may reduce the electricity costs or
gas consumed in the Leased Premises;     vii)   the sprinkler maintenance and
its monitoring alarm connection with a central security company;     viii)   the
reasonable cost of works, replacements or of repairs made to the Building,
except those relating to the structure and roof of the Building which shall be
paid by the Landlord, unless caused by the fault or negligence of the Tenant or
by those for whom it is in law responsible. The term “structure” means the
foundations and the frame of the Building. Tenant shall, also, not be
responsible for any repairs of capital nature to the Building which for the
purpose hereof shall be repairs of a replacement nature which give significant
added value to the Building.     ix)   Insurance

During the whole of the Term, the Tenant will pay its Proportionate Share of all
premiums with respect to insurance to be placed by Landlord on the Building and
described as follows:

  i)   Fire, Extended Coverage and Malicious Damage insurance for the full
replacement cost of the Building, improvements and equipment and in addition
upon the full annual rental income thereof.     ii)   Broad boiler and Unfired
Pressure Vessels insurance, including Repair or Replacement and rental income
coverages in an amount reasonably satisfactory to Landlord;     iii)   such
other insurance as institutional lenders may require or as it may be or may
become customary for owners of property to carry as respects loss of or damage
to the Leased Premises or liability arising therefrom, specifically including
any insurance required by reason of the introduction by or on behalf of Tenant,
and/or its sub-tenants of any radioactive materials or substances into the
Leased Premises.



--------------------------------------------------------------------------------



 



5



All policies of insurance shall contain a provision of cross liability or
severability of interest as between the Landlord and the Tenant. All other
policies referred to above shall contain a waiver of subrogation rights which
the Landlord’s insurers may have against the Tenant, the Tenant’s insurers and
persons under the Tenant’s care and control. The Landlord hereby releases and
waives any and all claims against the Tenant and those for whom the Tenant is in
law responsible with respect to the occurrences insured against by the Landlord
hereunder. The Landlord shall from time to time furnish the Tenant with
certified copies of all insurance policies and the renewals thereof upon
request.
Tenant will pay the amount of any increase in insurance premiums on the whole of
the Building of which the Leased Premises form part if such increase is caused
by Tenant’s operations in the Leased Premises, or anything brought therein by
Tenant.
The following shall not be included in the operating expenses, such cost to be
assumed by the Landlord exclusively:

  i)   any repairs to the roof or any structural repairs to the Building;    
ii)   any repairs of a capital nature to the Building and the land;     iii)  
any modification or improvement to the Building and the land unless same has
been previously approved by the Tenant it being understood that the Tenant may
withhold such approval without necessity of justification, and the whole subject
to article 6 (v), 6 (vii) and 6 (ix) hereof.     iv)   any repairs to the tile
floor of the warehouse area;

     Items due pursuant to this article 6 hereunder shall also be paid to
Landlord by Tenant Thirty (30) days after receipt of Landlord’s invoice for
same.

7.   METHOD OF PAYMENT

     Notwithstanding anything to the contrary hereinabove contained, the
Landlord may, at its reasonable option, instead of billing individually for
taxes and other items to be paid by the Tenant, as hereinabove stipulated,
estimate the amounts payable by the Tenant under the provisions of this Lease
for such periods as the Landlord may determine, the Tenant hereby agreeing to
pay to the Landlord such amounts in monthly instalments in advance during said
period together with the rental payments as hereinabove provided. At the
expiration of the period of which such estimated payments have been made, the
Landlord shall furnish to the Tenant a certified statement showing in reasonable
details the actual amount required to be paid under the provisions hereof. If
the amounts actually due by the Tenant for such period exceed the amount so
collected by the Landlord, the Tenant shall pay same within thirty (30) days
after receipt of billings therefore, and if the amounts due by the Tenant for
the said period are less than the amount actually collected by the Landlord,
then the Landlord shall credit same to the next ensuing payments becoming due by
the Tenant to the Landlord.



--------------------------------------------------------------------------------



 



6

     All sums due by the Tenant to the Landlord in virtue of this Lease will be
considered as rent for all legal purpose.

  8.   DIRECT PAYMENTS

            a) PAYMENT FOR BUSINESS TAX, LICENCES ETC.
Tenant shall be responsible for and pay all business taxes, and similar taxes
levied with respect to the Leased Premises as well as the costs of any licences
and permits required by the Tenant.

      b) INSURANCE

     Tenant covenants that nothing will be done or omitted to be done whereby
any policy shall be cancelled or the Leased Premises rendered uninsurable.
     Throughout the term of this Lease and any renewal thereof, the Tenant shall
take out and keep in force:

  (i)   comprehensive general liability insurance with respect to the business
carried on in or from the Leased Premises and the use and occupancy thereof for
bodily injury and death and damage to the property of others in an amount of at
least two million dollars ($2,000,000.00) for each occurrence or such greater
amount as the Landlord may from time to time reasonably require;     (ii)   all
risks insurance including the perils of fire, extended coverage, leakage from
sprinkler and other fire protective devices, earthquake, collapse and flood in
respect to furniture, equipment, inventory and stock-in-trade, fixtures and
leasehold improvements located within the Leased Premises and such other
property located in or forming part of the Leased Premises, including all
mechanical or electrical systems (or portions thereof) installed by the Tenant
in the Leased Premises, the whole for the full replacement cost (without
depreciation) in each such instance.     (iii)   if any boiler or pressure
vessel is operated in the Leased Premises, boiler and pressure vessel insurance
with respect thereto;     (iv)   glass and plate-glass insurance to the full
replacement cost thereof;     (v)   such additional insurance as the Landlord,
acting reasonably, may from time to time require.

                                                     All policies of insurance
shall provide that they will not be cancelled or permitted to lapse unless the
insurer notifies the Landlord in writing at least thirty (30) days prior to the
date of cancellation or lapse. Each such policy shall name the Landlord and any
other party reasonably required by the Landlord as an additional insured as its
interest may appear. Each comprehensive general liability insurance policy will
contain a provision of cross-liability or severability of interest as between
the Landlord and the Tenant. All other policies referred to above shall contain
a waiver



--------------------------------------------------------------------------------



 



7

of subrogation rights which the Tenant’s insurers may have against the Landlord,
the Landlord’s insurers and persons under the Landlord’s care and control. The
Tenant hereby releases and waives any and all claims against the Landlord and
those for whom the Landlord is in law responsible with respect to occurrences
required to be insured against by the Tenant hereunder. The Tenant shall from
time to time furnish the Landlord with certificates of insurance policies and
the renewals thereof.
     The Landlord hereby releases and waives any and all claims against the
Tenant and those for whom the Tenant is in law responsible with respect to
occurrences required to be insured against by the Landlord hereunder.
     Should the Tenant fail to take out or keep in force such insurance, the
Landlord will have the right to do so and to pay the premiums therefore and in
such event the Tenant shall repay to the Landlord the amount paid as premiums as
additional rent within thirty (30) days after receipt of invoice.

  c)   UTILITIES

     Subject to and under reserve of the terms and conditions contained in
Schedule D hereof, the Tenant shall pay for the consumption in the Leased
Premises of electricity, water, heat, gas and for telephone, pest control and
garbage removal services, and all public utilities with respect to the Leased
Premises, directly to the utility companies levying said charges.
     The Tenant shall, at its cost, suitably heat the Leased Premises during the
customary heating season. The Landlord represents and warrants to the Tenant
that all heating equipment presently located in the Leased Premises is in good
working order during the Term subject to regular maintenance thereof.
     Notwithstanding anything contained in this article 8, should any of the
expenses presently billed to the Tenant be invoiced to the Landlord in future
the Tenant agrees to immediately reimburse the Landlord for these expenses.

9.   FAILURE OF TENANT TO PERFORM

     If Tenant fails to pay any taxes, rates, insurance premiums, charges or
debts which it owes or has herein covenanted to pay, Landlord may pay the same
and shall be entitled to charge the sums so paid to Tenant who shall pay them
within thirty (30) days after receipt of invoice and Landlord. In addition to
any other rights, Landlord shall have the same remedies and may take the same
steps for the recovery of all such sums as it might have and take for the
recovery of rent in arrears under the terms of this Lease; all arrears of rent
and any monies paid to Landlord hereunder shall bear interest from the date of
default at the rate equal to that charged by the Toronto Dominion Bank in
Montreal to its most credit worthy commercial customers plus five percent (5%)
per annum.

10.   DEFAULT

     Without prejudice to all of the rights and recourses available to the
Landlord, the following shall be considered defaults under the terms of this
Lease:



--------------------------------------------------------------------------------



 



8

  (a)   in the event that Tenant shall be in default under any provision of this
Lease providing for the payment of Base Rent or additional rent or any other
charges, after fifteen (15) days written notice to the Tenant from the Landlord;
    (b)   in the event that Tenant shall be adjudicated a bankrupt or make any
general assignment for the benefit of creditors, or take, or attempt to take,
the benefit of any insolvency or Bankruptcy Act, or if a petition in bankruptcy
shall be maintained against Tenant, or if a receiver or trustee be appointed to
the property of Tenant, or any part thereof, or any execution be issued pursuant
to a judgment, rendered against Tenant or pursuant to this Lease in which such
event shall not be discharged within thirty (30) days;     (c)   in the event
that Tenant shall be in default in observing any covenant herein contained
and/or performing any of its obligations contained in this Lease (other than a
default in the payment of rent or additional rent) and such default shall
continue for fifteen (15) days after written notice specifying such default
shall have been given to Tenant by Landlord and provided Tenant has not started
to remedy such default and to diligently pursue such remedial action within said
delay.

     In the event of any default under the terms of this Lease, the Landlord
without prejudice to any rights or remedies it may have hereunder or by law
shall have the right to terminate this Lease forthwith upon written notice given
to Tenant by Landlord. Tenant upon such a termination of this Lease shall
thereupon quit and surrender the Leased Premises to Landlord and Landlord, its
agents and servants may immediately or at any time the re-enter the Leased
Premises and dispossess Tenant, and remove any and all persons and any or all
property therefrom whether by summary dispossession proceedings or by any
suitable action or proceeding at law, or by force or otherwise without being
liable to prosecution or damages therefore.
     In case of any termination, or in case Tenant, in the absence of such
termination, shall be dispossessed by or at the instance of Landlord in any
lawful manner, whether by force or otherwise, Base Rent and Additional Rent for
the then current month and for the next six (6) months succeeding the date of
such termination or dispossession shall immediately become due and payable (as
accelerated rent) and this Lease shall immediately, at the reasonable option of
the Landlord, become forfeited and terminated, and the Landlord may, without
notice of any form of legal process, forthwith re-enter upon and take possession
of the Leased Premises and remove the Tenant’s effects therefrom, the whole
without prejudice to and under reserve of all of the rights and recourses of the
Landlord to claim any and all losses and damages sustained by the Landlord by
reason of and arising from any default of the Tenant.
     Landlord will use its best efforts to mitigate damages in the event of a
default by the Tenant.

11.   SIGNS

     Landlord shall have the right at all times during the term of this Lease to
place upon the Leased Premises a notice of reasonable dimensions and reasonably
placed, so as not to interfere with the business of Tenant, stating that



--------------------------------------------------------------------------------



 



9

the Building is for sale and for six (6) months prior to the termination of this
Lease, Landlord shall have the right to place upon the Leased Premises a similar
notice that the Leased Premises are for rent and Tenant will not remove such
notice or knowingly permit same to be removed.
     Tenant shall have the right to place any signs, advertisements, notices or
posters inside or outside the Leased Premises for the purposes of Tenant’s
operations in and from the Leased Premises, the whole subject to Landlord’s
consent which consent shall not be unreasonably withheld or delayed.
     All such signs shall comply with the lawful requirements of municipal and
governmental authorities.
     Neither the Tenant or anyone other than the Landlord will have the right to
place any signs for rent, sublet, etc. on the outside or inside of the Leased
Premises or on any adjacent building or property belonging to the Landlord.
     The Tenant shall have the right at any time to list the Leased Premises or
any part thereof with any broker or agent for purposes of subleasing same.

12.   EXHIBITION OF PREMISES

     Landlord shall have the right, at any time upon twenty-four (24) hour
notice to the Tenant, during business hours, to exhibit the Leased Premises to
any prospective lender or purchaser or to any prospective Tenant during the last
Nine (9) months of the Term.

13.   MAINTENANCE AND REPAIRS

Notwithstanding the provisions of the Civil code of Québec, the Tenant, at its
own expense, shall operate, maintain and keep the Leased Premises including all
facilities, equipment and services, both inside and outside, available to the
Tenant exclusively, in such good order and condition, as they would be kept by a
careful owner, and shall promptly , if known, make all needed repairs and
replacements to the Leased Premises, which a careful owner would make,
including, without limitations, the water, gas, drain and sewer connections,
pipes and mains, electrical wiring, water closets, sinks and accessories
thereof, and all equipment belonging to or connected with the Leased Premises or
used in its operation, including the heating and air conditioning systems
therein.
     The Tenant undertakes to obtain and pay for such maintenance, repair, and
replacement service and/or insurance contracts with respect to the foregoing;
the whole without prejudice to the other obligations of the Tenant with respect
to same. The Tenant shall forward, upon request, to the Landlord copies of such
contracts and evidence of renewals thereof during the continuance of this Lease.
Notwithstanding the other provisions of this article, Tenant shall not be
responsible for the execution of and the payment of any repairs to the roof, any
structural repairs, any repairs of a capital nature and any repair to the tile
floors in the warehouse area unless caused by fault of the Tenant or by those
for whom it is in law responsible.



--------------------------------------------------------------------------------



 



10

14.   SUBLETTING AND ASSIGNMENT

     Subject to the provisions hereinafter detailed, the Tenant shall have the
right to sublet the Leased Premises or assign its rights in the present Lease
with the consent of the Landlord which consent shall not be unreasonably
withheld or delayed and provided that the Leased Premises are utilized only for
the purposes stipulated in article 3 hereof. Notwithstanding such subletting and
assignment, the Tenant shall remain solidarily liable with such sublessee or
assignee for the performance of all the terms and conditions of the present
Lease.
     It is understood and agreed that notwithstanding the terms of Article 1873
of the civil code of Québec any such assignment consented to by the Landlord
shall in no way acquit the Tenant of its obligations stipulated in this Lease.
     Sales aggregating fifty percent (50%) or more of the capital or issued
voting stock of Tenant (if Tenant is a non-public corporation) or transfers
aggregating fifty percent (50%) or more of Tenant’s partnership shall be deemed
to be an assignment of this Lease. As used in the foregoing sentence, the word
“Tenant” shall also mean any entity which has guaranteed Tenant’s obligations
under this Lease and the prohibition hereof shall be applicable to any sales or
transfers of the stock or partnership interest of said guarantor.
     Notwithstanding anything to the contrary in this Section 14, so long as
Wesco Distribution Inc. is Tenant under this Lease, is not in default of any of
the terms and conditions hereof, and has fully and faithfully performed all of
the terms and conditions of the Lease, Tenant shall have the right to assign
this Lease without Landlord’s consent, at any time during the Term of this
Lease, to the purchaser in connection with the sale by Tenant of all or
substantially all of its assets, provided: (i) the net assets of the assignee
corporation shall not be less than the net assets of Tenant at the time of the
signing of this Lease; (ii) the assignee corporation provides Landlord with
audited financial statements certifying such net assets; (iii) such assignment
does not adversely affect the quality and type of business operation which
Tenant has conducted theretofore; and (iv) such assignee shall assume in
writing, on a form acceptable to Landlord, all of Tenant’s obligations hereunder
and Tenant shall provide Landlord with a copy of such assumption/assignment
document.
     Tenant shall remain solidarily liable with any such assignee.
     Tenant shall pay Landlord a fee of Three hundred dollars($300.00) in
connection with the sublease or assignment hereunder.

15.   INSPECTION AND REPAIR

     Landlord and its agents shall have the right, at all reasonable times and
upon prior reasonable notice save in the event of an emergency during the Term
of this Lease to enter the Leased Premises to examine the condition thereof and
to ascertain whether Tenant is performing its obligations hereunder, and Tenant
shall make any repairs which Landlord deems reasonably necessary as a result of
such examination through professional tradesmen approved by the Landlord which
approval may not be unreasonably withheld. If Tenant fails to



--------------------------------------------------------------------------------



 



11

make any such repairs within a maximum of Ten (10) days or less if Landlord
deems reasonably necessary after notice from Landlord requesting Tenant to do
so, provided that such repairs may reasonably be made within the said period, or
Tenant has not diligently commenced to pursue same, Landlord may, without
prejudice to any other rights or remedies it may have, make such repairs and
charge the cost thereof to Tenant. Nothing in this Clause shall be construed to
obligate or require Landlord to make any repairs but Landlord shall have the
right at any time to make any emergency repairs without notice to Tenant and
charge the reasonable cost thereof to Tenant. Any costs chargeable to Tenant
hereunder shall be payable within thirty (30) days after receipt of invoice as
additional rent and shall bear interest at the rate herein above mentioned.

16.   DESTRUCTION OF PREMISES

     Provided, and it is hereby expressly agreed that if and whenever during the
Term hereby leased, the Building or the portion of the Building hereby leased
shall be destroyed or damaged by fire, lightning or tempest, or any of the other
perils insured against under the provisions hereunder, then and in every such
event:

  (a)   If the damage or destruction is such that the portion of the Building
hereby leased, or the Building, is rendered wholly or partially unfit for
occupancy or it is impossible or unsafe to use and occupy it and if in either
event the damage, in the reasonable opinion of Landlord’s architect to be given
to Tenant within thirty (30) days of the happening of such damage or
destruction, cannot be repaired with reasonable diligence within one hundred and
twenty (120) days from the happening of such damage or destruction, then either
Landlord or Tenant may within Five (5) days next succeeding the giving of the
Landlord’s architect’s opinion as aforesaid, terminate this Lease by giving to
the other notice in writing of such termination, in which event this Lease and
the term hereby leased shall cease and be at an end as of the date of such
destruction or damage and the rent and all other payments for which Tenant is
liable under the terms of this Lease shall be apportioned and paid in full to
the date of such destruction or damage; in the event that neither Landlord or
Tenant so terminate this Lease, the Landlord shall repair the said Building with
all reasonable speed and the rent hereby reserved shall abate from the date of
the happening of the damage until the damage shall be made good to the extent of
enabling Tenant to use and occupy the Leased Premises in Tenant’s reasonable
opinion;     b)   If the damage be such that the portion of the Building hereby
leased is wholly unfit for occupancy, or if it is impossible or unsafe to use or
occupy it but if in either event the damage, in the reasonable opinion of
Landlord’s architect, to be given to Tenant within thirty (30) days from the
happening of such damage, can be repaired with reasonable diligence within one
hundred and twenty (120) days of the happening of such damage, then the rent
hereby reserved shall abate from the date of the happening of such damage until
the damage shall be made good to the extent of enabling Tenant to use and occupy
the Leased Premises and Landlord shall repair the damage with all reasonable
speed;     c)   If, in the opinion of the Landlord’s architect, the damage can
be made good, as aforesaid, within one hundred and twenty (120) days of the
happening of such



--------------------------------------------------------------------------------



 



12

      destruction or damage and the damage is such that the portion of the
Building leased is capable of being partially used for the purposes for which it
is hereby leased, then until such damage has been repaired the rent shall abate
in the proportion that the part of the portion of the Building leased is
rendered unfit for occupancy bears to the whole of the said portion of the
Building leased and Landlord shall repair the damage with all reasonable speed.

     Should any mortgage creditor who may have an interest in any insurance
proceeds refuse to permit the use of such proceeds for the repair, replacement,
rebuilding and/or restoration as hereinabove provided and for the payment of
amounts expended for such purposes, then the Landlord’s obligation to repair or
rebuild as provided for hereinabove shall cease and shall be null and void and
the Lease shall be cancelled effective as of the date of the damage, unless, the
Landlord, at the Landlord’s sole option, chooses to repair or rebuild.

17.   IMPROVEMENTS AND ALTERATIONS

     The Tenant shall not make any alterations or repairs to the Leased
Premises, or any other part of the Building, or wires, pipes or other services
to be run into the Building without first obtaining the written consent of the
Landlord, which consent shall not be unreasonably withheld or delayed. Any
amounts owing under the terms of this Article shall be payable on demand as
additional rent.
     However in the event that the Landlord shall grant permission to the Tenant
to execute the said work for its own account (which permission shall be
reasonably determined by the Landlord), then the said work shall be subject to
the following conditions:

(i)   Tenant shall furnish to Landlord plans and specifications showing in
reasonably complete detail the work proposed to be carried out and the estimated
cost thereof and Landlord shall approve or reject such plans and specifications
within fifteen (15) days after receipt of the same. If such plans and
specifications are approved, all work shall be carried out in compliance
therewith.   (ii)   The value of the Leased Premises shall not, as a result of
any work proposed to be carried out by Tenant, be less than the value of the
Leased Premises before the commencement of such work and Landlord shall be the
sole judge of such value.   (iii)   All work shall be carried out with
reasonable dispatch and in a good workmanlike manner and in compliance with all
applicable permits, authorizations and building and zoning by-laws and with all
regulations and requirements of all competent authorities having jurisdiction
over the Leased Premises.   (iv)   The Leased Premises and the Building shall at
all times be free of all legal hypothecs (construction) and any charges
whatsoever.   (v)   If the cost of any work shall be in excess of Five thousand
dollars ($5,000.00) as reasonably estimated by Tenant, Landlord may require
Tenant to furnish security satisfactory to Landlord guaranteeing the completion
of the work and the



--------------------------------------------------------------------------------



 



13

    payment of the cost thereof free and clear of all privileges and charges of
any nature whatsoever.   (vi)   Tenant shall maintain Workmen’s Compensation
insurance covering all persons employed in connection with the work and shall
produce evidence of such insurance to Landlord and shall also maintain such
general liability insurance for the protection of Landlord and Tenant as
Landlord may require.

     All work whether executed by the Landlord or the Tenant, whether structural
or not, when completed, shall be comprised in, and form part of the Leased
Premises and shall be subject to all the provisions of this Lease and Tenant
shall not have any right to claim compensation therefore. At the expiration of
this Lease, Tenant shall be required to repair any damage to the Leased Premises
caused by removing any of its personal property, reasonable wear and tear and
casualty damage excepted.

18.   EXPIRATION OF LEASE

     The Tenant shall at the expiration or earlier termination of the term of
this Lease peaceably surrender and yield up unto the Landlord the Leased
Premises together with all buildings, alterations, replacements, additions,
erections, and improvements (Leasehold or otherwise), including, but not limited
to electrical installations, electric or other fixtures, offices, partitions,
divisions, air-conditioning and heating equipment, panelling, built-in
furniture, wall-to-wall carpets, carpets or other floor coverings, attached
cabinets, or other attached equipment, wiring, switches, meters, meter boxes and
transformers, which at any time during the term hereof shall be placed, made,
installed, fixed or attached therein or thereon by the Tenant, in good repair
and condition, subject to reasonable wear and tear only, and without any
compensation whatsoever being allowed to the Tenant for same.
     Tenant hereby renounces any right to terminate the Lease in accordance with
the terms of article 1605 of the Civil code of Québec.

19.   COMPLIANCE WITH LAWS AND REGULATIONS

     The Tenant shall, at its own expense, promptly comply with the requirements
of every applicable statute, law and ordinance and with every applicable lawful
regulation in relation to its use or occupation of the Leased Premises or with
respect to any equipment found therein or with respect to any requirements of
the Landlord’s insurers. The Landlord certifies and warrants to the Tenant that
the Leased Premises are in compliance with all applicable laws, ordinances,
rules, orders and regulations of any governmental authority or regulatory body
with jurisdiction thereof or any applicable insurance rating agency and that
there is no pollutant or contaminants in the Building or the land at the
commencement of the Term of this Lease and that said Building and land comply
with the environmental laws, regulations and policies applicable thereto.

20.   INDEMNIFICATION

     Except if caused directly by the negligence or negligent acts of the
Landlord, its employees, agents and invitees, the Landlord shall not be liable
nor responsible in any way for any injury of any nature whatsoever that may be
suffered, or sustained by the



--------------------------------------------------------------------------------



 



14

Tenant or any employee, agent or customer of the Tenant or any other person who
may be upon the Leased Premises or for any loss of or damages to any property
belonging to the Tenant or to its employees or to any other person `while such
property is on the Leased Premises and in particular (but without limiting the
generality of the foregoing) the Landlord shall not be liable for any damage or
damages of any nature whatsoever to any such property caused by the failure to
supply adequate drainage, snow or ice removal, or by reason of the interruption
of any public utility or service or in the event of steam, water, rain or snow
which may leak into, issue, or flow from any part of the Building or from the
water, steam, sprinkler, or drainage pipes or plumbing works of the same, or
from any other place or quarter or for any damage caused by anything done or
omitted by any Tenant, but the Landlord shall use all reasonable diligence to
remedy such condition, failure or interruption of the service when not directly
or indirectly attributable to the Tenant, after notice of same, when it is
within its power and obligation to do so. Nor shall the Tenant be entitled to
any abatement of Base Rent or Additional Rent in respect of any such condition,
failure or interruption of service.
     The Tenant will indemnify and save harmless the Landlord from and against
all fines, liability, damages, suits, claims, demands and actions of any kind or
nature which the Landlord shall or may become liable for or suffer by reason of
any breach, violation or non-performance by the Tenant of any covenant, term or
provision hereof or by reason of any injury (including death resulting at any
time therefrom) or damage to property occasioned to or suffered by any person or
persons including the Landlord by reason of any such breach, violation or
non-performance or of any wrongful act, neglect or default on the part of the
Tenant or any of its employees, officers, agents, or invitees.

21.   ASSIGNMENT BY LANDLORD AND SUBORDINATION

     Landlord declares that it may assign its rights under this Lease to a
lending institution as collateral security for a loan made to Landlord and in
the event that such an assignment is given and executed by Landlord and
notification thereof is given to Tenant by or on behalf of Landlord, it is
expressly agreed between Landlord and Tenant that this Lease shall not be
cancelled or modified for any reason whatsoever without the consent in writing
of such lending institution.
     Tenant hereby covenants and agrees that it will, if and whenever reasonably
required by Landlord and at Landlord’s expense, consent to and become a party to
any instrument or instruments permitting the Landlord to hypothecate or
otherwise encumber the Building of which the Leased Premises form part and to
subordinate this Lease to any hypothec or security document, provided Tenant
receives satisfactory confirmation of the full respect of its rights under this
Lease by anyone benefitting from said subordination.

22.   EXPROPRIATION

     If the whole or any part of the Building shall be expropriated or taken in
any manner for any public or quasi-public use or purpose, Landlord may at its
option, terminate this Lease by giving notice in writing to Tenant that the term
hereof shall expire upon the day when possession is required for such purpose,
and in the event of such expiration, Landlord shall have no liability to Tenant
of any nature, without prejudice to Tenant’s claim against the expropriating
authority.



--------------------------------------------------------------------------------



 



15

23.   EXTENSIONS

     The Landlord shall have the right at its option and from time to time
during the Lease Term to make extensions and/or additions and/or to add one
(1) or more additional floors or storeys onto all or part of the Building
comprising the ‘Leased Premises.
     Notwithstanding anything to the contrary in the foregoing, Landlord shall
use its best efforts not to interfere with access or visibility of the Leased
Premises during the construction of any such extensions or additions.
     In the event the Landlord exercises said option, the Tenant agrees to
permit the Landlord to install and/or extend and/or add the required
improvements including supports, beams, wiring, piping, stairways, elevators,
ramps, vents, ducts, shafts and openings and the like and to close all windows
and openings which may be required to be closed as a consequence of such
construction, the whole without any claims for disturbance and/or inconveniences
and the like which may be caused to the Tenant, provided always that the
required work is carried out within a reasonable delay and that this article
shall not absolve or release the Landlord from liability in respect for damages
or any loss caused to the Tenant as a consequence of any wilful act of the
Landlord, its employees or representatives as a consequence of said additions
and/or extensions and provided that the Tenant shall be granted a proportionate
reduction in rent as compensation for loss of use of its inside floor space
(during the period and for the area of loss of use only). All of the foregoing
without any other claims by the Tenant against the Landlord for damages and loss
of use.

24.   PUBLICATION

     The Tenant shall have the right to publish the Lease, at its cost, which
Summary shall not contain any financial information whatsoever. Tenant shall,
prior to publication, furnish Landlord with a draft copy of the text of said
Summary, for its approval, which approval shall not be unreasonably withheld.
     In addition, Tenant shall, at its own cost, at the expiration of the Term,
radiate the publication of the Lease from the Land Register.

25.   FLOOR LOADING

     Tenant shall not bring upon the Leased Premises or any part thereof any
machinery, equipment, article or thing that by reason of its weight or size
might damage the Leased Premises and will not at any time overload the floors of
the Leased Premises and if any damage is caused to the Leased Premises by any
machinery, equipment, article or thing or by overloading or by any act, neglect
or misuse on the part of Tenant or any of its invitees, agents or employees or
any person having business with Tenant, Tenant will forthwith pay to Landlord
any damages incurred by the latter.

26.   PERMITS, etc.

Tenant declares that it has and/or will obtain all necessary permits or licenses
in connection with the operation of its business in the Leased Premises and
further recognizes that it has no claim against the Landlord with respect to the
issuance of such permits or licenses.



--------------------------------------------------------------------------------



 



16

27.   INTERIOR AND EXTERIOR AREAS

     The keeping of pets on the Leased Premises is prohibited.
     The Tenant shall not use any part-of the exterior parking and loading areas
or any other areas outside the Leased Premises for any purpose other than
parking, shipping or receiving in the areas designated by the Landlord for same
except as defined in Section 3.

28.   DISTURBANCE

     Notwithstanding anything to the contrary stipulated in the present Lease,
the Tenant will not hold the Landlord in any way responsible for any damages or
annoyance which the Tenant may sustain through the fault of any tenant who
occupies any premises adjacent to, near, above or under the Leased Premises or
from any person the Tenant allows to use or have access to the Leased Premises,
and renounces any claims it may have against the Landlord pursuant to Articles
1859 and 1861 of the Civil Code of Québec.

29.   ODOURS

     The Tenant warrants that no noxious odours or dust or noise will emanate
from the Leased Premises as a result of the operations conducted by the Tenant
therein. Accordingly, the Tenant agrees that should such noxious odour, dust, or
noise condition exist, it will at its own cost and expense take such steps as
may be necessary to rectify the same after written notice from the Landlord.
Should the Tenant fail to commence to do so within seven (7) days or less in an
emergency situation and complete the same within a reasonable time, the Landlord
shall have the right to take reasonable measures to correct the situation and
the Landlord shall be entitled to recover the cost plus fifteen percent (15%)
administration thereof from the Tenant within thirty (30) days of receipt of
invoice. Such cost shall be considered as additional rental hereunder.

30.   ENVIRONMENTAL MATTERS

     During the term hereof, Tenant obliges itself to forthwith take, at its
cost, all necessary precautions for the purposes of conforming with all laws,
by-laws, ordinances and regulations of federal, provincial and municipal
authorities relating to environmental matters and more specifically, but without
restricting the generality of the foregoing, those relating to the protection of
water, air and soil from pollution or contamination of any form whatsoever.
     Landlord warrants and declares that it has complied with all laws and
regulations related to environmental matters and that no toxic wastes or
contaminants are to be found or stored in or about the Leased Premises and shall
indemnify and save Tenant harmless in connection with same.
     Notwithstanding anything herein contained and without restricting the
generality of the preceding paragraph, Tenant obliges itself to indemnify,
exonerate and save the Landlord free and harmless with respect to all claims,
actions, suits for loss of life, personal and property damages, or for any other
losses or injuries which may result in whole or in part from the use,
fabrication or presence in the Leased Premises of any substance, product, or
contaminant or the exercise of any act or activity exposing the Landlord to a
claim in connection with the foregoing provided said substance, product or
contaminant is found on the Leased Premises by reason of Tenant’s fault or
negligence or that of its employees, agents or invitees.



--------------------------------------------------------------------------------



 



17

31.   BROKERAGE COMMISSION

     As part of the consideration for the granting of this Lease, Landlord and
Tenant mutually represent and warrant to each other that no broker or agent
negotiated or was instrumental in negotiating or consummating this Lease other
than Axxa Realties Inc. whose commission shall be paid by Landlord. Any
commissions due to another broker shall be paid by the party having retained the
services of said other broker.

32.   LIQUIDATION SALES ETC.

     The Tenant undertakes not to carry out or permit a bankruptcy or
liquidation sale or war surplus goods, insurance salvage stock or auction in or
from the Leased Premises. The Tenant acknowledges that a violation of the
present clause will cause irreparable injury to the Landlord and consents to the
Landlord enforcing the present clause by way of interim and interlocutory
injunction, without prejudice to such other rights as the Landlord may have
under the circumstances.

33.   RULES AND REGULATIONS

     The rules and regulations attached hereto as Schedule “C” form part hereof
and may be reasonably ammended from time to time by the Landlord.

34.   WAIVER

     The failure of Landlord or Tenant to insist upon the strict performance of
any of the agreements, terms, covenants and conditions hereof shall not be
deemed a waiver of any rights or remedies that Landlord or Tenant may have and
shall not be deemed a waiver of any subsequent breach or default in any such
agreements, terms, covenants and conditions.

35.   NOTICES AND DEMANDS

     Any notice or demand given by Landlord to Tenant shall be deemed to be duly
given when served upon Tenant personally or when mailed to Tenant by registered
or certified mail or overnight courrier, at the address of the Leased Premises.
     Tenant elects domicile at the Leased Premises for the purpose of service of
all notices, writ of summons or other legal documents in any suit at law, action
or proceeding which Landlord may take under this Lease.
     Any notice or demand given by Tenant to, Landlord shall be deemed to be
duly given when served upon Landlord personally, or when mailed to Landlord by
registered or certified mail or overnight courrier, at the address designated by
Landlord for purposes of payment of the rent hereunder.
     Copies of any notice or demand hereunder, other than legal proceedings,
shall also be sent as aforesaid to Tenant’s head office at:
Wesco Business Unit One
Riverfront Center
Pittsburg, PA, U.S.A. 15222




--------------------------------------------------------------------------------



 



18

36.   DESCRIPTIVE HEADINGS

     The descriptive headings of this Lease are inserted for convenience and
reference only and do riot constitute a part of this Lease.

37.   INTERPRETATION

     This Lease shall be construed and governed by the laws of the Province of
Québec. Should any of the provisions of this Lease and/or its conditions be
illegal or not enforceable under the laws of the Province of Québec, same shall
be considered severable and the Lease and its conditions shall remain in force
and be binding upon the parties as though the said provision or provisions had
never been included.
     Words importing the singular number only shall include the plural and
vice-versa and words importing the masculine gender shall include the feminine
gender and words importing persons shall include firms and unless the contrary
intention appears the words “Landlord” and “Tenant” wherever they appear in this
Lease shall mean respectively “Landlord, its executors, administrators,
successors and/or assigns” and “Tenant”, its executors, administrators,
successors and/or assigns” and if there is more than one Tenant or Landlord or
the Tenant or Landlord is a female person or a corporation this Lease shall be
read with all grammatical changes appropriate by reason thereof; and all
covenants, liabilities and obligations shall be solidarity.

38.   PRIOR AGREEMENTS

     The present Lease cancels and supersedes any and all prior leases and
agreements, written or otherwise, entered into by the Landlord and the Tenant
regarding the Leased Premises. This Lease, the schedules thereof and such rules
and regulations as may be adopted and promulgated by the Landlord from time to
time constitute the entire agreement between the parties.

39.   CONDITION OF LEASED PREMISES/LANDLORD’S WORK

     The Tenant declares having examined the Leased Premises and is satisfied
and content therewith, and agrees to take said Leased Premises in their present
state and condition that is “AS IS” with the exception of latent defects and the
representations and warranties provided herein, save that the Landlord shall
execute, at its own cost, the work set forth in Schedule E hereof in the Leased
Premises, which shall be executed in accordance with Landlord’s present existing
building standards, the whole to be completed by September 16, 1994.

40.   SECURITY DEPOSIT

     As additional security for the faithful and prompt performance of its
obligations hereunder, Tenant has concurrently with the execution of the Lease,
paid to Landlord, the sum of Sixty-one thousand nine hundred fifty-three dollars
and three cents ($61,953.03) of which Twenty-six thousand two hundred forty
dollars ($26,240.00) plus G.S.T. and Q.S.T. thereof shall be



--------------------------------------------------------------------------------



 



19

applied to Basic Rental due for the month of November 1994 and the balance to
constitute a security deposit which may be applied by Landlord for the purpose
of curing any default or defaults of Tenant hereunder, in which event, Tenant
shall replenish the Security Deposit in full by promptly paying to Landlord the
amount so applied. If Tenant has not defaulted hereunder, and Landlord has not
applied the Security Deposit to cure a default, or Landlord has applied the
Security Deposit to a default and Tenant has replenished the same, then the
Security Deposit or any remaining portion thereof, shall be paid to Tenant after
the termination of this Lease. The Security Deposit shall not be deemed an
advance payment of rent or a measure of Landlord’s damages for any default
hereunder by Tenant. During the Term, interest shall accrue on the Security
Deposit or on any balance thereof not credited to any Base Rent or applied to
cure a default hereunder at a rate equal to that paid by the Bank of Montreal on
long term deposits as of September 16, 1994 and such interest shall be remitted
to the Tenant at the end of the Term.

41.   SPECIAL CONDITIONS

41.1 RIGHT OF FIRST REFUSAL
Should the Landlord during the Term receive an offer satisfactory to it, to
lease the land adjacent to the Building and consisting of approximately
Thirty-five thousand (35,000) square feet, Landlord shall forthwith advise
Tenant in writing of same, specifying all terms and conditions contained in said
offer and remitting a certified true copy of said offer to Tenant. After receipt
of the said notice, Tenant shall have a delay of thirty (30) days to advise
Landlord as to whether or not it is prepared to lease the Land in accordance
with the terms and conditions contained in the above mentioned notice. In the
event the Tenant accepts to lease within the said delay, it shall execute an
Addendum to Lease for the Land, within fifteen (15) days after reception by the
Landlord of Tenant’s acceptance.
41.2 FLOOR TILES
Tenant shall not be responsible for any damages caused to the floor tiles in the
warehouse area.
41.3 FREE RENT
The Tenant shall not be obliged to pay any Base Rent for the first three
(3) months of the Term and for the last month thereof, however the Tenant shall
be responsible for the Additional Rent due to pursuant to Article 6 and the
Direct Payments due pursuant to Article 9 hereof, subject to and under reserve
of the terms and conditions contained in Schedule D.



--------------------------------------------------------------------------------



 



20

42.   LANGUAGE

     The parties hereto acknowledge and confirm that they have requested that
the present agreement and all notices and communication so contemplated hereby
be drafted in the English Language.
Les parties aux présentes reconnaissent et confirment qu’ils ont exigé que la
présente convention ainsi que tous avis et communications y afférents soient
rédigés dans la langue anglaise.
IN WITNESS WHEREOF, LANDLORD AND TENANT HAVE DULY EXECUTED AND SIGNED THESE
PRESENTS ON THE DATE AND PLACE HEREINAFTER MENTIONED.
     MONTREAL, this 3 day of September 1998.

                  ATLANTIC CONSTRUCTION INC.
(The “Landlord”)    
 
           
      [illegible]
 
Witness
  Per:   /s/ David Rosenberg
 
David Rosenberg    
 
      President    
 
           
     [illegible]
 
Witness
           
 
            MONTREAL, this ______ day of ___________, 1998.        
 
                WESCO DISTRIBUTION CANADA INC.
(the “Tenant”)    
 
           
     [illegible]
 
Witness
  Per:   [illegible]
 
   
 
           
     [illegible]
 
Witness
           

[Schedules have been omitted and will be provided upon request.]



--------------------------------------------------------------------------------



 



RENEWAL AGREEMENT

     
BETWEEN:
  ATLANTIC CONSTRUCTION, INC, a body politic and corporate, duly incorporated
under the laws of the Province of Quebec, having its head office in the City and
District of Montreal, Quebec, herein acting and represented by David Rosenberg,
President, hereunto duly authorized (hereinafter called the “Lessor”)
 
   
 
  PARTY OF THE FIRST PART;
 
   
AND:
  WESCO DISTRIBUTION-CANADA INC., a body politic and corporate, duly and legally
incorporated under the laws of the Province of Ontario, having its head office
in the City of Markham, herein acting and represented by Gary J. Habsburg,
Manager, Real Estate and Assistant Secretary hereunto duly authorized
(hereinafter called the “Lessee”)
 
    PARTY OF THE SECOND PART.

          WHEREAS on September 3, 1998, Lessee executed with the Lessor a
Agreement of Lease (hereinafter called the “Original Lease”) pursuant to which
the Lessee leased premises located at and bearing civic number 1330 TransCanada
Highway, in the City of Dorval, Quebec (hereinafter called the “Leased
Premises”) measuring approximately Ninety Thousand gross square feet (90,000 sq.
ft.) for a term of FIVE (5) years commencing on August 1, 1994 and ending on
July 31, 1999; and
          WHEREAS on September 18, 1999, the Lessee executed with the Lessor an
Lease Renewal agreement (hereinafter called the “Renewal”) pursuant to which the
Lease was renewed and extended until July 31, 2004; and
          WHEREAS the Original Lease and the Renewal shall be hereinafter
referred to collectively as the “Lease”;
          WHEREAS the Lessor and the Lessee wish to renew the Lease upon the
terms and conditions hereinafter set forth in this renewal agreement
(hereinafter called the “Renewal Agreement”).
NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS, AGREEMENTS, AND
OBLIGATIONS OF THE PARTIES HERETO, THE PARTIES HERETO DO HEREBY COVENANT AND
AGREE AS FOLLOWS:
SECTION 1 RENEWAL TERM
          The Lessor and the Lessee do hereby renew the Lease for a period of
Five (5) years commencing on August 1st 2004 and ending on July 31st 2009
(hereinafter called the “Renewal Term”).
SECTION 2 BASIC RENT
          During the Renewal Term, the Lessee covenants and agrees to pay to the
Lessor an annual basic rent of FOUR HUNDRED TWENTY-SEVEN THOUSAND, FIVE HUNDRED
AND 00/100 ($427,500.00), payable in and by even, equal, consecutive, monthly
installments of THIRTY-FIVE THOUSAND SIX HUNDRED TWENTY-FIVE DOLLARS AND 00/100
($35,625.00) each, in advance in lawful money of Canada, on the fifth (5th) day
of each month, at the office of the Lessor, without demand, deduction or
compensation.

1



--------------------------------------------------------------------------------



 



SECTION 3 LESSOR CONSTRUCTION
          The Lessor agrees to make certain renovations to the Leased Premises.
Such renovations are described on EXHIBIT “A” attached hereto and shall be
completed by Lessor at Lessor’s sole cost and expense prior to August 1, 2004.
SECTION 4 LESSOR REIMBURSEMENT
          During the Renewal Term, the Lessee covenants and agrees to pay to the
Lessor reimbursement for construction and a portion of broker fees of TWENTY
THOUSAND AND 00/100 ($20,000.00), per year, payable in and by even, equal,
consecutive, monthly installments of ONE THOUSAND SIX HUNDRED SIXTY-SIX DOLLARS
AND 67/100 ($1,666.67) each, in advance in lawful money of Canada, on the fifth
(5th) day of each month, at the office of the Lessor, without demand, deduction
or compensation.
SECTION 5 LESSOR ROOF REIMBURSEMENT
          Between January 1, 2001 and the date hereof, Lessor has incurred costs
in the amount of One Hundred Twenty Thousand and 00/100 Dollars ($120,000.00)
for roof repairs. Lessee acknowledges that the Lessor has provided satisfactory
accounting back up for such repairs. Lessor and Lessee hereby confirm that part
of the above-mentioned amount of One Hundred Twenty Thousand and 00/100 Dollars
($120,000.00) has been amortized over the current term of the Lease and agree
that the remainder will be amortized over the term of this Renewal Agreement.
The total amount amortized over the current term of the Lease is Twenty-Seven
Thousand Dollars and 00/100 ($27,000.00) plus applicable taxes. Lessor has
invoiced Lessee for such amount, which is payable by the Lessee to the Lessor.
The remainder in the amount of Ninety-Three Thousand Dollars ($93,000.00) shall
be payable as provided in the following paragraph.
          During the Renewal Term, the Lessee covenants and agrees to pay the
Lessor, as reimbursement for unamortized roof repairs and maintenance, an amount
of TWENTY THOUSAND AND 00/100 ($20,000.00) per year, payable in and by even,
equal, consecutive, monthly installments of ONE THOUSAND SIX HUNDRED SIXTY-SIX
DOLLARS AND 67/100 ($1,666.67) each, payable in and by even, equal, consecutive,
monthly installments of in advance in lawful money of Canada, on the fifth (5th)
day of each month, at the office of the Lessor, without demand, deduction or
compensation. In the event the Lessor does not incur additional costs for roof
repairs and maintenance over the Renewal Term, such payments shall cease upon
reimbursement in full of the above-mentioned amount of Ninety-Three Thousand
Dollars ($93,000.00). In the event the Lessor does incur additional costs for
roof repairs and maintenance over the Renewal Term, such payments shall continue
until such additional costs, up to a maximum of Seven Thousand Dollars
($7,000.00), have been paid in full. In the latter case, the Lessor shall
provide Lessee with copies of paid invoices for any such future roof repairs and
maintenance.
SECTION 6 CAPITAL TAX (TAX ON CAPITAL)
          In reference to Clause 6(a) of the original lease. The Lessee shall
pay to the Lessor a maximum amount of TWELVE THOUSAND DOLLARS AND 00/100
($12,000.00) per year for capital tax (tax on capital). However, the amount paid
to Lessor may be less, subject to what is charged to the Lessor.
SECTION 7 BROKERAGE
          Lessor and Lessee each represent that they have had no dealing with
any real estate broker or other person with respect to this Lease in any manner
except with Fischer & Company, who shall be compensated by Landlord in the
amount of Fifty Thousand and 00/100 ($50,000.00). Said Brokerage fee shall be
paid prior to the commencement of this Lease Term. Lessor agrees to indemnify
and hold harmless Landlord from any claims for any fees or commissions that are
payable to any other broker, individual or entity asserting a claim for a fee or
commission with respect to this Lease.
SECTION 8 LEASE
          Save and except as modified by this Renewal Agreement, the Renewal
Agreement dated September 18, 1998 as Amended and the Original Lease shall
remain in full force and effect.

2



--------------------------------------------------------------------------------



 



SECTION 9 LANGUAGE
          The parties hereto acknowledge and confirm having requested that this
agreement and all notices and communications contemplated hereby be drafted in
the English Language.
          Les parties aux presentes reconnaissent et confirment qu’elles ont
exige que la presente convention ainsi que tous avis et communications y affe
rents soient redige’s en anglais.
SECTION 10 PREAMBLE
          The preamble shall form an integral part hereof
IN WITNESS WHEREOF, THE PARTIES HERETO HAVE DULY EXECUTED THIS RENEWAL
AGREEMENT.
Signed in the City of Montreal,
This 14th day of April 2004.

                          ATLANTIC CONSTRUCTION, INC.             Lessor    
 
               
/s/ Ilena W
 
Witness
      Per:   /s/ David Rosenberg
 
David Rosenberg    

Signed in the City of Pittsburgh, PA USA This 8th day of April, 2004

                          WESCO DISTRIBUTON-CANADA INC.             Lessee    
 
               
/s/ Marcy Smorey-Giger
 
Witness
      Per:   /s/ Gary J. Habsburg
 
Gary J. Habsburg    
 
          Manager, Real Estate    
 
          & Assistant Secretary    

3



--------------------------------------------------------------------------------



 



EXHIBIT “A”
LESSOR CONSTRUCTION

  •   Demolish the existing cement block wall and toilets in the shipping and
receiving area and restore the floor under these structures to a usable state.  
  •   Construct a women’s toilet adjacent to the existing men’s toilet in the
office area.     •   Install 50 high bay light fixtures in the warehouse, which
shall be provided by the Lessee.     •   Paint the office areas including
toilets.     •   Repair damaged asphalt in front of the office areas of the
building fronting TransCan.

4